Case 1:21-cv-00086-MAC-ZJH Document 7 Filed 04/12/21 Page 1 of 2 PageID #: 28




UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


SAMAD SEFIANE,                                    §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:21-CV-86
                                                  §
TAMERA CHAVIS, et al.,                            §
                                                  §
                Defendants.                       §
         MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Samad Sefiane, proceeding pro se, filed the above-styled civil rights lawsuit. The

court previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and orders of this

court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge regarding this case. The magistrate judge recommends dismissing this case

without prejudice pursuant to 28 U.S.C. § 1915(g)

         The court has received the Report and Recommendation, along with the record, pleadings,
and all available evidence.      Plaintiff filed objections to the magistrate judge’s Report and

Recommendation. The court must therefore conduct a de novo review of the objections in relation

to the pleadings and the applicable law.

         Section 1915(g) prevents an inmate who previously had three or more cases or appeals

dismissed as frivolous or for failure to state a claim upon which relief can be granted from bring

a lawsuit on an in forma pauperis basis unless the inmate is under imminent danger of serious

physical injury. In his objections, plaintiff states he is in imminent danger of serious physical

injury because his incarceration is the result of a void conviction. However, plaintiff does not

state that he has been threatened with physical injury or that his conditions of confinement expose
Case 1:21-cv-00086-MAC-ZJH Document 7 Filed 04/12/21 Page 2 of 2 PageID #: 29



him to danger. As a result, the magistrate judge correctly concluded plaintiff is barred from

proceeding with his lawsuit on an in forma pauperis basis.
                                             ORDER

       Accordingly, the objections filed by plaintiff in this matter are OVERRULED. The

findings of fact and conclusions of law set forth in the report of the magistrate judge are correct,

and the report of the magistrate judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.


         SIGNED at Beaumont, Texas, this 12th day of April, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
